Citation Nr: 1330230	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right shoulder disorder, diagnosed as glenohumeral arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified at a Travel Board hearing held at the VA RO before the undersigned Veterans Law Judge, a transcript of which has been added to Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran's current right shoulder disorder, glenohumeral arthritis, is related to a history of recurrent shoulder dislocations.

2.  The Veteran underwent an entrance examination for his period of active duty from March to May 1969, and the examination report shows that the Veteran had a history of recurrent shoulder dislocations.
 
3.  The weight of the evidence shows that preexisting recurrent shoulder dislocations increased in severity during active duty, and there is no clear and unmistakable evidence showing that the increase in disability was due to the natural progress of the disease.




CONCLUSION OF LAW

A right shoulder disorder, now currently diagnosed as glenohumeral arthritis, was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki , 25 Vet. App. 231, 235 (2012).

Analysis

In the July 1968 report of medical history, it was that prior to service the Veteran in 1966 dislocated his right shoulder and that it was noted that there was no sequelae.  On the July 1968 examination, the right upper extremity abducted to 135 degrees and flexed to 150 degrees.  The appellant lacked 15 degrees of internal rotation and 30 degrees of external rotation in the right upper extremity.  There was pain on extremes of motion, but the shoulder was not tender.  His right shoulder was considered acceptable, if the X-rays of the right shoulder would be acceptable.  The X-rays of the right shoulder were normal.  Though this examination was conducted eight months prior to his entrance into active duty, the Board considers this examination to be his induction examination because the examination was specifically re-titled from pre-induction examination to a regular Army examination.

At the March 2011 VA examination, the impressions were end-stage glenohumeral arthritis of the right shoulder and history of recurrent instability, status post capsulorrhaphy of the right shoulder with subsequent severely limited range of motion.  The March 2011 VA examiner stated that based on the history, physical, and radiographs, the Veteran's right shoulder problems are the result of his recurrent shoulder instability, which began during high school and was an active problem during his military service.  The examiner noted that instability did occur and was treated during service.  The examiner opined that the current right shoulder problems are the result of the in-service injuries resulting in right shoulder dislocations.  Therefore, the weight of evidence shows that the Veteran's current right shoulder disorder, glenohumeral arthritis, is related to a history of recurrent shoulder dislocations.

Because a right shoulder disorder was noted at entry, the presumption of soundness does not apply to this disorder.  As the Veteran is not presumed to have been sound at service entry, the next question is whether the disability is shown to have increased in severity in service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the disability. was not aggravated by active service beyond the natural progress of the disorder

The Veteran twice dislocated his right shoulder in April 1969.  He reported that since his initial injury in January 1966 when he sustained a dislocation of the right shoulder while wrestling, he claimed that he had had at least eight episodes of dislocation of the same joint.  

There is credible evidence that the right shoulder disorder underwent an increase in severity during active service in the form of documented dislocations therein.  Thus, there is a presumption of aggravation that can only be rebutted if it is shown by clear and unmistakable evidence that such increase was temporary or not beyond the natural progress of the disease.

In this regard, the Board has considered the opinion of the March 2011 VA examiner.  The March 2011 VA examiner in a June 2011 addendum to the examination report opined that the right shoulder arthritis may have been exacerbated or aggravated by events or injuries sustained in service.  The examiner's basis was that recurrent shoulder dislocations are known to cause structural damage to the glenoid and humeral articular surfaces.  The examiner noted that it was not known whether the single dislocation during his high school years caused articular injury, but if it did, it is expected that further dislocations, which did occur during military service, would exacerbate an articular injury.  The examiner added that if there were no articular injury sustained at the time of the initial dislocation, then it is reasonable to conclude that further dislocations, including those sustained in the military, would cause structural cartilage injury that would then predispose the Veteran to his current glenohumeral arthritis.  The examiner concluded that by stating that the type of in-service injury resulting in a shoulder dislocation was known to cause or to contribute to glenohumeral arthritis.

The Board recognizes that the in-service Medical Board determined that his recurrent dislocations of the right shoulder were not aggravated by active duty.  However, given the explanation of the VA examiner, and the Veteran's own reports, the Board concludes that the record does not clearly and unmistakably show that the claimed disability was not aggravation beyond the natural progress of the disease.  Hence, service connection is in order.  38 U.S.C.A. §§ 1153.


ORDER

Entitlement to service connection for right shoulder disorder, diagnosed as glenohumeral arthritis, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


